United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1671
                                    ___________

Janice E. McDonald;                      *
William H. McDonald,                     *
                                         *
             Appellants,                 *
                                         * Appeal from the United
      v.                                 * States Tax Court.
                                         *
Commissioner of Internal                 *     [UNPUBLISHED]
Revenue,                                 *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: November 18, 2009
                                 Filed: January 19, 2010
                                  ___________

Before MELLOY, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      On April 6, 2006, the Commissioner of Internal Revenue, pursuant to 26 U.S.C.
§ 6212, issued a notice of deficiency to the McDonalds for the taxable year 2002. In
response, on July 12, 2006, the McDonalds mailed a petition to the Tax Court
challenging the deficiency notice pursuant to 26 U.S.C. § 6213. Section 6213 states
that within ninety days after the notice of deficiency is mailed, the taxpayer may file
a petition with the Tax Court for a redetermination of the deficiency.1 26 U.S.C. §
6213(a). Both parties filed motions to dismiss, and the Tax Court2 granted the
Commissioner's motion. The Tax Court reasoned that because the McDonalds filed
their action more than ninety days after the Commissioner issued the notice of
deficiency, it did not have jurisdiction over the action.

       The Tax Court's limited jurisdiction depends upon express statutory authority.
Comm'r v. McCoy, 484 U.S. 3, 7 (1987). Because the McDonalds did not meet the
jurisdictional timely filing requirement in 26 U.S.C. § 6213(a), the Tax Court did not
have jurisdiction and correctly dismissed the case. Accordingly, we affirm. See 8th
Cir. R. 47B.
                         ______________________________




      1
       Although the McDonalds' petition was signed and dated July 3, 2006, it was
not postmarked until July 12, 2006, and was not received by the Tax Court until July
17, 2006. The ninety day period expired July 5, 2006.
      2
       The Honorable Harry A. Haines, United States Tax Court Judge.

                                         -2-